Citation Nr: 1102823	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-
connected traumatic aphakia of the right eye, corneal sclera 
laceration.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from July 1981 to March 1986.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office St. 
Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the RO in October 2010.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.

In the above-mentioned June 2008 rating decision, the RO denied 
the Veteran's service connection claims for chronic upper 
respiratory infections and a low back condition.  While the 
Veteran expressed disagreement with the RO's denial of these 
claims, he did not perfect his appeal by filing a VA Form 9 or 
similar document.  Indeed, the Veteran's January 2009 substantive 
appeal only addressed his right eye claim.  As such, these issues 
are not before the Board and will be discussed no further.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required concerning the claim 
enumerated below.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.

The Veteran was last accorded a VA eye examination in May 2008.  
The evaluation completed at that time demonstrated corrected 
visual acuity of 20/400 in the right eye and diagnoses of 
traumatic globe injury of the right eye with scarred corneal 
transplant, flat retina and aphakic glaucoma.  

Subsequently, the Veteran has asserted that the symptomatology 
associated with his service-connected right eye condition has 
increased in severity.  Specifically, the Veteran has asserted 
that his visual acuity has worsened, his eye medications have 
been increased and that he has developed glaucoma in his right 
eye which is a separate disability than his aphakia.  See the 
Veteran's statements dated in August 2008 and January 2009 as 
well as the October 2010 VA transcript at pages 3 - 8, and 10 - 
11.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray 
v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the Veteran's contentions of increased 
right eye symptomatology since the most recent examination in May 
2008, the Board finds that additional VA examination is necessary 
to determine the current nature and extent of this service-
connected disability.

Additionally, the Board notes that the Veteran has asserted that 
he has received private and VA treatment for his service-
connected right eye condition.  See the October 2010 VA hearing 
transcript at page 9.  The duty to assist obligates VA to obtain 
these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); 
see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting 
that the Secretary has a duty to assist in obtaining relevant and 
adequately identified records); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that documents which were not actually before 
the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected right eye condition.  The 
Veteran should be asked to complete a 
release for any private treatment records 
identified by him if he wishes VA to 
attempt to obtain the records on his 
behalf.

All records obtained should be associated 
with the Veteran's VA claims file.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.

2.  After the completion of above, the 
Veteran must be scheduled for a VA eye 
examination to determine the severity of 
his service-connected traumatic aphakia of 
the right eye.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The Veteran's VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Such must be noted in the VA 
examination report.  

Additionally, the VA examiner is requested 
to opine as to whether the Veteran has 
glaucoma of the right eye which is a 
separate and distinct disability from his 
service-connected traumatic aphakia.  

IF a separate diagnosis of glaucoma of the 
right eye is made, the examiner must 
address whether such is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to the Veteran's service 
or is in any way caused or aggravated by 
his service-connected traumatic aphakia of 
the right eye.  

The bases for any conclusions must be 
explained.  

3.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


